DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Reasons for Allowance
Claims 36 and 39-46 are allowed.
The following is an examiner’s statement of reasons for allowance:
Independent claim 36 recites, inter alia, “a medical system comprising: a medical instrument defining a central axis therethrough, the medical instrument comprising a steerable tip at a distal end thereof; at least one actuator; and a controller configured to command the at least one actuator to cause active steering control of the medical instrument according to an insertion control mode after movement of the medical instrument is detected by the medical system and exceeds a first threshold value in an insertion direction along the central axis through an anatomic passageway and to deactivate the at least one actuator to cause the steerable tip of the medical instrument to move freely, without the active steering control, in reaction to forces exerted against the medical instrument by a wall of the anatomic passageway after axial movement of the medical instrument is detected by the medical system and exceeds a second threshold value in a retraction direction along the central axis, wherein at least one of the first or second threshold values comprises a velocity threshold value” (underlined for emphasis) is neither disclosed or taught by any of the prior art of record. Additionally, as cited in the Patent Board Decision filed on 04/20/2022, the “Appellant’s argument that Diolaiti’s translational mode includes the operation of actuators is persuasive” where although “Diolaiti ignores certain actuators before crossing a particular movement threshold, Diolaiti is using other actuators at that time” (on pg. 13 of Patent Board Decision). 
Since none of the other prior art of record explicitly teaches or fairly suggests, alone or in combination, the combination of elements/steps in claim 36, these claims are allowable over the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAMELA F WU whose telephone number is (571)272-9851. The examiner can normally be reached M-F: 8-4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Carey can be reached on 571-270-7235. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/P.F.W./Examiner, Art Unit 3795                                                                                                                                                                                                        June 9, 2022

/RYAN N HENDERSON/Primary Examiner, Art Unit 3795